PROVOSTY, J.
An employé of the mercantile corporation of which defendant is president borrowed defendant’s automobile for his own purposes, and was so using it for his own purposes when he accidentally ran against and injured plaintiff’s child. There is no contention that the man was not á competent driver, or that defendant was guilty of any negligence in lending the car, but plaintiff’s case is rested squarely upon *927the proposition that the owner of an automobile is liable for whatever damages the car may cause while being used by the borrower. The law is well settled the other way. 28 Cyc. 39; 2 R. C. L. pp. 1198 and 1199. In Black v. Rock Island R. R. Co., 125 La. 101, 51 South. 82, 26 L. R. A. (N. S.) 166, relied upon by plaintiff, the persons operating the locomotive were held to have been, under the circumstances, the agents of the railroad. The case could have a bearing upon the present case only if the borrower of defendant’s automobile could be held to have been the agent of defendant on the occasion in question; but nothing of that kind is pretended.
It has been unnecessary for us to read the evidence on the question of whether the driver of the automobile was in any way negligent, and we have not done so.
Judgment set aside, and suit dismissed at plaintiff’s cost.